Case 2:19-cv-02594-JPM-cgc Document 76-2 Filed 12/20/19 Page 1 of 4                      PageID 325

                                                                                            Exhibit B


                        UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION
 ______________________________________________________________________________

 CARLOS BOYLAND, individually and
 on behalf of all others similarly situated,

        Plaintiff,

 v.                                                                   Case No. 2:19-cv-02594

 MID-SOUTH TRANSPORTATION
 MANAGEMENT, INC.,

       Defendant.
 ______________________________________________________________________________

              NOTICE OF LAWSUIT WITH OPPORTUNITY TO JOIN
 ______________________________________________________________________________

 TO: All Mid-South Transportation Management, Inc. bus operators (excluding paratransit
 operators) paid pursuant to the terms of the Collective Bargaining Agreement between Mid-South
 Transportation Management, Inc. and Amalgamated Transit Union Local 713 from [THREE
 YEARS PRIOR TO THE DATE NOTICE IS SENT] to the present.

                                        I. INTRODUCTION

          The purpose of this Notice is to inform you that an overtime lawsuit exists that you may
 join, to advise you of how your rights may be affected by this lawsuit, and to instruct you on the
 procedure for participating in this lawsuit, should you choose to do so.

         On September 5, 2019, an action was filed against Mid-South Transportation Management,
 Inc. on behalf of the MTM bus operators, regular operators, extra board operators, board operators
 or individuals in similar positions (hereinafter “bus operators”) who worked for Mid-South
 Transportation Management, Inc. The lawsuit alleges that these individuals worked overtime
 hours but were not paid all of the overtime compensation they are owed in violation of the federal
 Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

        Mid-South Transportation Management, Inc. denies Plaintiff’s allegations and claims that
 its employment practices are in compliance with the Fair Labor Standards Act.

        The Court where the case is pending has not yet decided the merits of Plaintiff’s allegations
 or Mid-South Transportation Management, Inc.’s defenses.



                                                  1
Case 2:19-cv-02594-JPM-cgc Document 76-2 Filed 12/20/19 Page 2 of 4                        PageID 326

                                                                                              Exhibit B



                            II. YOUR RIGHT TO JOIN THIS CASE

         The United States District Court for the Western District of Tennessee has authorized that
 this notice be sent to all persons who have potential claims, specifically all bus operators
 (excluding paratransit operators) who were paid pursuant to the terms in the Collective Bargaining
 Agreement between Mid-South Transportation Management, Inc. and Amalgamated Transit
 Union Local 713 at any time from [THREE YEARS PRIOR TO THE DATE NOTICE IS SENT]
 to the present.

        If you fit the definition above, you are eligible to participate in the lawsuit.

        You may join the lawsuit by mailing, emailing, or faxing the enclosed Plaintiff Consent
 Form to Plaintiff’s Counsel for filing with the Court:

        Donati Law, PLLC
        Attn: Janelle Osowski
        1545 Union Avenue
        Memphis, Tennessee 38104

        Phone: 901-278-1004
        Fax: 901-278-3111
        Email: janelle@donatilaw.com

      The Plaintiff Consent Form must be postmarked on or before [DATE – 45 DAYS FROM
 MAILING] in order for you to participate.

                             III. EFFECT OF JOINING THIS CASE

        If you join this lawsuit by filing a Plaintiff Consent Form, your interests will be represented
 by Plaintiff’s Counsel, Donati Law, PLLC in Memphis, Tennessee. You also designate Plaintiff’s
 Counsel to make decisions regarding the course of the lawsuit and any settlement discussions in
 connection with this lawsuit. You will also be bound by any ruling or judgment by the Court,
 whether favorable or unfavorable.

          The attorneys have taken this case on a contingency fee basis. This means that they will
 only be paid if there is a monetary recovery through a settlement, judgment, or award in your favor.
 If there is a recovery, the attorneys will receive a part of any money judgment, award, or settlement
 obtained in your favor. You will not have to pay the attorneys out of your own pocket. The details
 will be fully outlined in a separate fee agreement with Plaintiff’s Counsel that will be sent to you
 if you decide to join this case.

         If you join the case, you may be required to participate in discovery in the case, including
 responding to written discovery requests (such as interrogatories, requests for admission, or
 document requests) or having your deposition taken. By returning the attached consent form, you
 agree to participate in such discovery.
                                                   2
Case 2:19-cv-02594-JPM-cgc Document 76-2 Filed 12/20/19 Page 3 of 4                     PageID 327

                                                                                           Exhibit B




                               IV. STATUTE OF LIMITATIONS

         The FLSA has a maximum statute of limitations of three years. If you choose to join this
 lawsuit, or choose to bring your own action, you may be able to recover money damages if you
 were improperly denied overtime compensation during weeks in which you worked over 40 hours
 within three years prior to the date you file your “Plaintiff Consent Form.” If you choose not to
 join this action, or file your own action, some or all of your potential claims may later be barred
 by the statute of limitations.

                             V. NO RETALIATION PERMITTED

 The law does not allow employers to retaliate against employees for participating in a lawsuit
 against them. Mid-South Transportation Management, Inc. is prohibited from retaliating against
 you in any manner because you choose to participate in this lawsuit. You must still perform your
 job duties and comply with any work directives or applicable policies.

 THIS NOTICE AND ITS CONTENTS HAVE BEEN AUTHORIZED BY THE UNITED
 STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TENNESSEE. THE
 COURT HAS MADE NO DECISION ABOUT THE MERITS OF THE PLAINTIFF’S
 CLAIMS OR DEFENDANT’S DEFENSES.




                                                 3
Case 2:19-cv-02594-JPM-cgc Document 76-2 Filed 12/20/19 Page 4 of 4                   PageID 328

                                                                                         Exhibit B


 ______________________________________________________________________________

                               PLAINTIFF CONSENT FORM

  FLSA ACTION AGAINST MID-SOUTH TRANSPORTATION MANAGEMENT, INC.
 ______________________________________________________________________________

    1. I consent to make a claim under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.,
       against Mid-South Transportation Management, Inc. to recover overtime pay.

    2. During the past three years, there were occasions when I worked over 40 hours per week
       as a bus operator and did not receive overtime compensation.

    3. If this case does not proceed collectively, I also consent to join any subsequent action to
       assert claims against Mid-South Transportation Management, Inc.

    4. I understand that I may withdraw my consent to proceed with my claims at any time by
       notifying the attorneys handling the matter.


 ____________________________________
 Signature                 Date


 ____________________________________
 Print Name


                No Information Included Below Will Be Filed With the Court
                      Please Print or Type Your Contact Information


 ____________________________________                ____________________________________
 Address (with apartment number if applicable)       Home Phone

 ____________________________________                ____________________________________
 City, State, Zip Code                               Mobile Telephone

 ____________________________________
 Email Address

 Return this form by                 Donati Law, PLLC, Attn: Janelle Osowski
 Fax, email, or mail to:             1545 Union Avenue, Memphis, TN 38104
                                     Email: janelle@donatilaw.com     Fax: 901-278-3111



                                                 4
